DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diao et al (CN 102524842 A) in view of Du et al (CN 105558905 A). 
In regard to claims 1, 13-14, Diao et al discloses:
NOVELTY - Preparing baked squid strips by cleaning, slicing and cooking squid, thawing sliced squid at -2-0 degrees C, seasoning thawed sliced squid using e.g. soft sugar (7-9 wt.%) for 10-14 hours, baking seasoned squid slice for 5-6 hours at 40-50 degrees C, seasoning baked squid slice using e.g. salt (1-2 wt.%) for 10-14 hours, baking seasoned squid slice at 120-130 degrees C, adding condiments to baked squid slice, freezing at 10 degrees C or less, processing sliced squid into strips of 1-1.5 cm width and 6-12 cm in length, and adding lactose (4-6 wt.%) to strips. 
DESCRIPTION - Method for preparing baked squid strips involves (a) removing fins, slicing, removing head, gutting, skinning, cleaning, stewing and freezing squid and obtaining frozen, cooked and sliced squid, (b) thawing the cooked sliced squid at temperature of -2 to 0 degrees C, (c) seasoning the thawed squid slice by soaking with (in wt.%): soft sugar (7-9), salt (1-2), monosodium glutamate (3-5), and glacial acetic acid (0.5-1.5) for 10-14 hours, where the mixture is mixed once for every 2 hours, and baking the seasoned squid slice in baking apparatus for 5-6 hours at 40-50 degrees C until its water content reaches 57-58%, (d) seasoning the baked squid slice by soaking with soft sugar (5-7), salt (1-2), monosodium 
USE - The method is useful for preparing baked squid strips (Abstract).
Hence, in regard to claims 1, 13-14, Diao et al discloses a process for making squid product, comprising cleaning a squid by removing arms and tentacles from the squid and removing visceral content from the squid ([0009]), reducing the moisture content of the squid between 40 and 70% by weight ([0013]), and after the reducing the moisture content, shredding the squid ([0017], [0019]).
In regard to claims 2 and 3, one of ordinary skill in the art would have been motivated to employ any type of squid having variable dimensions depending on availability and particular preference of a consumer.
In regard to claim 4, it is noted that the initial moisture content of the squid would depend on the nature and state of the squid raw material.
In regard to claims 5-6 and 15, Diao et al discloses reducing the moisture content of the squid to 57-58% by weight ([0013]).
In regard to claims 7-9, Diao et al discloses steaming of the squid product ([0009]). The steaming and drying parameters would depend on the desired organoleptic properties of the squid product. 
In regard to claims 10, Diao et al discloses seasoning the shredded squid ([0014], [0015]).
℃ ([0043]). It appears that by disclosing sealing machine, Diao et al discloses vacuum packaging by heating between 100～120℃ ([0043]).
In regard to the recitation of the ground squid products in claims 16-19 and steaming in claims 1, it is noted that Du et al discloses preparation of squid patty from ground squid:
BASIC-ABSTRACT:
NOVELTY - A humboldt squid patty comprises humboldt squid, white sugar, salt, soy protein isolate, starch, edible vegetable oil, egg white, monosodium glutamate, flavor nucleotides disodium, carrageenan, seasoning, sodium carbonate and sodium bicarbonate. 
DESCRIPTION - An INDEPENDENT CLAIM is included for preparation of humboldt squid patty comprising thawing frozen humboldt squid to less than 25 degrees C, tearing outer purple skin and inner light white skin, removing cartilage and cutting into pieces; soaking in 1-5 wt.% white vinegar for more than 12 hours; extruding at 10-40 kg/cm2 to get 20-60% moisture content humboldt squid pieces; steaming to more than 80 degrees C for 20 minutes or more to get 10-50% moisture content humboldt squid pieces; grinding with clinker; mixing with remaining raw materials; and molding into patty, steaming at 85-95 degrees C for 10-50 minutes, cooling, quality testing and packaging. 
ADVANTAGE - The patty has high protein, nutritious component, low fat, no powder texture and peculiar smell, good chewiness, tender and juicy meat, and delicious taste. 
EQUIVALENT-ABSTRACTS:
FOOD 
Preferred Components: The humboldt squid patty comprises 80-120 pts. wt. humboldt squid, 1-5 pts. wt. white sugar, 0.1-0.8 pt. wt. salt, 0.5-8 pts. wt. soy protein isolate, 2-10 pts. wt. starch, 1-15 pts. wt. edible vegetable oil, 3-10 pts. wt. egg white, 0.05-0.2 pt. wt. monosodium glutamate, 0.005-0.05 pt. wt. flavor nucleotides disodium, 0.2-0.8 pt. wt. carrageenan, 1-10 pts. wt. seasoning, 0.05-0.5 pt. wt. sodium carbonate and 0.05-0.4 pt. wt. sodium bicarbonate. The starch is corn starch, potato starch and/or tapioca starch. The soy protein isolate is non-
One of ordinary skill in the art would have been motivated to modify Diao et al in view of Du et al and to prepare squid patty from ground squid in order to further widen the assortment of squid product. Patties prepared from ground squid were well known in the art. Therefore, to further employ ground squid in the preparation of ground squid product would have been obvious. One of ordinary skill in the art would have been motivated to modify Diao et al in view of Du et al and to steam squid as a conventional method of cooking and moisture removal.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
In regard to the recitation of steaming in claims 1, it is noted that Du et al discloses preparation of squid patty from ground squid:
BASIC-ABSTRACT:
NOVELTY - A humboldt squid patty comprises humboldt squid, white sugar, salt, soy protein isolate, starch, edible vegetable oil, egg white, monosodium glutamate, flavor nucleotides disodium, carrageenan, seasoning, sodium carbonate and sodium bicarbonate. 
DESCRIPTION - An INDEPENDENT CLAIM is included for preparation of humboldt squid patty comprising thawing frozen humboldt squid to less than 25 
ADVANTAGE - The patty has high protein, nutritious component, low fat, no powder texture and peculiar smell, good chewiness, tender and juicy meat, and delicious taste. 
EQUIVALENT-ABSTRACTS:
FOOD 
Preferred Components: The humboldt squid patty comprises 80-120 pts. wt. humboldt squid, 1-5 pts. wt. white sugar, 0.1-0.8 pt. wt. salt, 0.5-8 pts. wt. soy protein isolate, 2-10 pts. wt. starch, 1-15 pts. wt. edible vegetable oil, 3-10 pts. wt. egg white, 0.05-0.2 pt. wt. monosodium glutamate, 0.005-0.05 pt. wt. flavor nucleotides disodium, 0.2-0.8 pt. wt. carrageenan, 1-10 pts. wt. seasoning, 0.05-0.5 pt. wt. sodium carbonate and 0.05-0.4 pt. wt. sodium bicarbonate. The starch is corn starch, potato starch and/or tapioca starch. The soy protein isolate is non-genetically modified soy protein isolate or transgenic soy protein isolate. The seasoning comprises 5-10 pts. wt., preferably 6 pts. wt. brown sugar, 5-10 pts. wt., preferably 6 pts. wt. water, 0.5-1.5 pts. wt., preferably 0.6 pt. wt. wolfberry powder, 0.5-5 pts. wt., preferably 3 pts. wt. edible vegetable oil, 0.1-0.4 pt. wt., preferably 0.3 pt. wt. black pepper, 0.05-0.5 pt. wt., preferably 0.2 pt. wt. garlic powder, 0.05-0.4 pt. wt., preferably 0.2 pt. wt. onion powder, 0.01-0.1 pt. wt., preferably 0.05 pt. wt. smoke solution and 0.1-2 pts. wt., preferably 0.3 pt. wt. vinegar. The edible vegetable oil is rapeseed oil, soybean oil, corn oil and blend oil. Preferred Method: The soaking is done in 1-2 wt.% white vinegar for 12-15 hours. The mixing with remaining raw materials is done for 5-10 minutes at less than - 0.085 MPa. 
One of ordinary skill in the art would have been motivated to modify Diao et al in view of Du et al and to steam squid as a conventional method of cooking and moisture removal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791